Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 1 of 38 Page ID #:4609



    1
        Bret A. Stone SBN 190161 BStone@PaladinLaw.com
    2   Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
        PALADIN LAW GROUP® LLP
    3   220 W. Gutierrez Street
        Santa Barbara, CA 93101
    4
        Telephone: (805) 898-9700
    5   Facsimile: (805) 852-2495
    6   Counsel for Defendant and Counter-Claimant
        Hussain M. Shaikh
    7

    8
                            UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10

   11   TC RICH, LLC, et al.,                   Case No. 2:19-CV-02123-DMG-AGR
   12                    Plaintiffs,            HUSSAIN M. SHAIKH’S
   13                                           MEMORANDUM OF
              v.                                CONTENTIONS OF FACT AND
   14                                           LAW
        HUSSAIN M. SHAIKH, et al.,
   15                                           Final pretrial conference:
                         Defendants.            May 4, 2021
   16                                           2:00 p.m.
   17                                           Courtroom 8C, 8th Floor
        AND RELATED COUNTERCLAIMS
   18                                           Judge Dolly M. Gee
   19                                           Action filed: March 21, 2019
                                                Trial date: June 1, 2021
   20

   21

   22

   23

   24

   25

   26

   27

   28


                     SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 2 of 38 Page ID #:4610



    1                                                     TABLE OF CONTENTS
    2   TABLE OF CONTENTS ........................................................................................... 2
    3   INTRODUCTION ...................................................................................................... 4
    4   I.        TC RICH’S CLAIMS .......................................................................................... 5
    5        A. Plaintiffs’ CERCLA § 107(a) Cost Recovery Claim based Owner Liability. . 6
    6        B. Plaintiffs’ CERCLA § 107(a) Cost Recovery Claim based Operator Liability.
    7                .......................................................................................................................... 8
    8        C. Plaintiffs’ CERCLA § 113(g)(2) Declaratory Relief Claim ............................ 9
    9        D. Plaintiffs’ Continuing Private Nuisance Claim .............................................. 10
   10        E. Plaintiffs’ Continuing Trespass Claim ........................................................... 11
   11        F. Plaintiffs’ RCRA §7002(a)(1)(B) Injunctive Relief Claim............................ 11
   12        G. First Affirmative Defense: Failure to State a Claim Upon Which Relief Can
   13        Be Granted............................................................................................................. 14
   14        H. Second Affirmative Defense: Third Party Defense ....................................... 14
   15        I.     Third Affirmative Defense: Lack of Standing ............................................... 17
   16        J.     Fourth Affirmative Defense: Intervening Acts .............................................. 17
   17        K. Fifth Affirmative Defense: Conformance with Statutes, Regulations, and
   18        Industry Standards ................................................................................................. 18
   19        L. Sixth Affirmative Defense: Mitigation of Damages ...................................... 19
   20        M.        Seventh Affirmative Defense: Due Care .................................................... 20
   21        N. Eighth Affirmative Defense: Cause in Fact ................................................... 21
   22        O. Ninth Affirmative Defense: Proximate Cause of Harm ................................. 21
   23        P. Tenth Affirmative Defense: Contribution and Equitable Indemnification .... 21
   24        Q. Eleventh Affirmative Defense: De Minimus Harm ....................................... 22
   25        R. Twelfth Affirmative Defense: Comparative Negligence ............................... 22
   26        S. Seventeenth Affirmative Defense: Set Off .................................................... 22
   27   II. SHAIKH’S CLAIMS ......................................................................................... 23
   28        A. Shaikh’s CERCLA § 113(f) Counterclaim .................................................... 24
                                                                        -2-
                                 SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 3 of 38 Page ID #:4611



    1     B. Shaikh’s CERCLA § 113(g)(2) Declaratory Relief Claim ............................ 26
    2     C. Shaikh’s HSAA Counterclaim ....................................................................... 26
    3     D. Shaikh’s Lack of Standing Affirmative Defense ........................................... 27
    4     E. Shaikh’s Intervening Acts Affirmative Defense ............................................ 28
    5     F. Shaikh’s Affirmative Defense of Mitigation of Damages ............................. 29
    6     G. Shaikh’s Affirmative Defense of Due Care ................................................... 31
    7     H. Shaikh’s Affirmative Defense of Contribution and Equitable Indemnification
    8           ........................................................................................................................ 32
    9     I.    Shaikh’s Affirmative Defense of Comparative Negligence .......................... 33
   10     J.    Shaikh’s Affirmative Defense of No Attorneys’ Fees ................................... 34
   11     K. Shaikh’s Affirmative Defense of Set Off ....................................................... 35
   12   III. EVIDENTIARY ISSUES .................................................................................. 36
   13   IV.     LEGAL ISSUES............................................................................................. 36
   14   V. BIFURCATION OF ISSUES ............................................................................ 36
   15   VI.     JURY TRIAL ................................................................................................. 36
   16   VII. ATTORNEYS’ FEES..................................................................................... 36
   17   VIII. ABANDONMENT OF ISSUES .................................................................... 36
   18   IX.     CONCLUSION .............................................. Error! Bookmark not defined.
   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                   -3-
                            SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 4 of 38 Page ID #:4612



    1                                          INTRODUCTION
    2          Shaikh was the record title owner of the property at 132 West 132nd Street,
    3   Los Angeles, California (the “Property”) from August 1979 to December 1984 and
    4   again from October 1987 to April 2003. Shaikh had an interest in two corporate
    5   entities that were in the business of blending and mixing specialty chemicals or the
    6   textile industry, as well as purchasing chemicals for resale. For some period of time
    7   in the mid-1980s, the businesses stored the chemical perchloroethylene (“PCE”) in
    8   a 2,000-gallon above-ground storage tank inside the warehouse, near other tanks
    9   used for mixing and blending other chemicals and dyes. In December 1984, Shaikh
   10   transferred ownership of the Property to Haroon Khan. Shaikh sold the Property to
   11   Eun H. Lee in 2003, who in turn sold the Property to TC Rich, LLC (“TC Rich”)
   12   the current owner, in May 2005.
   13          TC Rich is a single-purpose entity that owns the Property and performs no
   14   other activities. The Fleischers, and each of their corporate and sole proprietorship
   15   entities, operated the property. Richard Fleischer is the managing member of TC
   16   Rich and Jacqueline Fleischer is the only other member identified by Plaintiffs.1
   17   Fleischer Customs Brokers is a sole proprietorship. The Fleischers control all
   18   activities at the Property. In 2005, TC Rich purchased the Property. Plaintiffs’ due
   19   diligence prior to purchase of the Property was limited to “review” of a Phase I
   20   Environmental Site Assessment Report and a Project Report on Subsurface
   21   Environmental Investigation of Soil for Wastewater Clarifier Closure. The Project
   22   Report was limited to two shallow borings and soil samples adjacent to the
   23   clarifier—nowhere else at the Property. TC Rich has admitted that “the
   24   investigation . . . . was revealed to be insufficient for purposes of evaluating the
   25   potential nature and extent of contamination at the property.”
   26          Nonetheless, Plaintiffs were aware from review of those reports that the
   27   1
         “Plaintiffs” include TC Rich, Rifle Freight, Inc. (“Rifle Freight”), Fleischer Customs Brokers,
   28   Richard G. Fleischer, and Jacqueline Fleischer.
                                                     -4-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 5 of 38 Page ID #:4613



    1   Property had been occupied by a chemical supply company and that an above-
    2   ground storage tank containing PCE was used onsite for storage and resale of PCE.
    3   Further, they were well-aware of the wastewater clarifier and associated trenches
    4   (since filled with concrete), but did not inquire any further than reviewing the two
    5   reports—they just did whatever the bank told them to do.
    6         Plaintiffs claim that it was not until ten years later, in 2015, that they first
    7   became aware of the contamination at the Property during another Phase I
    8   investigation as part of refinancing effort. Plaintiffs notified DTSC of the sampling
    9   results and asked Pacifica Chemical, Inc. (“Pacifica”), to take action to investigate.
   10   Since then, Plaintiffs have merely reviewed work performed by Shaikh and
   11   Pacifica’s consultant, Murex Environmental, Inc. (“Murex”). Plaintiffs have
   12   undertaken no remedial actions at the Property hin step toward that end, Shaikh
   13   now submits its Memorandum of Contentions of Fact and Law, as required by
   14   Local Rule 16-4.
   15                                  I. TC RICH’S CLAIMS
   16         The following is a summary statement of the claims Plaintiffs pled and plan
   17   to pursue at trial against Shaikh and the affirmative defenses to Shaikh’s
   18   counterclaims that TC Rich, LLC, Richard G. Fleischer, and Jacqueline Fleischer
   19   (collectively, “Counter-Defendants”) have pled and plans to pursue. See L.R. 16-
   20   4.1(a).
   21
              Claim 1: Cost recovery and contribution based on owner liability under the
   22         Comprehensive Environmental Response, Compensation, And Liability Act
              (“CERLA”), 42 U.S.C. § 9607(a).
   23

   24         Claim 2: Cost recovery and contribution based on operator liability under
              CERLA, 42 U.S.C. § 9607(a).
   25
              Claim 3: Declaratory relief claim against Shaikh, including under CERCLA
   26
              § 113(g)(2) with respect to Plaintiffs’ future response costs.
   27
              Claim 4: Damages for continuing private nuisance.
   28
                                               -5-
                       SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 6 of 38 Page ID #:4614



    1             Claim 5: Damages for continuing trespass.
    2
                  Claim 6: Injunctive Relief Under RCRA § 7002(a)(1)(B) (42 U.S.C. §
    3             6972(a)(1)(B) against Shaikh.
    4             First Affirmative Defense: Failure to State a Claim Upon Which Relief Can
    5             Be Granted
    6             Second Affirmative Defense: Third Party Defense
    7             Third Affirmative Defense: Lack of Standing
    8
                  Fourth Affirmative Defense: Intervening Acts
    9
                  Fifth Affirmative Defense: Conformance with Statutes, Regulations, and
   10             Industry Standards
   11
                  Sixth Affirmative Defense: Mitigation of Damages
   12
                  Seventh Affirmative Defense: Due Care
   13

   14             Eighth Affirmative Defense: Cause in Fact

   15             Ninth Affirmative Defense: Proximate Cause of Harm
   16             Tenth Affirmative Defense: Contribution and Equitable Indemnification
   17
                  Eleventh Affirmative Defense: De Minimus Harm
   18
                  Twelfth Affirmative Defense: Comparative Negligence
   19
                  Seventeenth Affirmative Defense: Set Off
   20

   21   A.        Plaintiffs’ CERCLA § 107(a) Cost Recovery Claim based Owner
   22             Liability.
   23        1.      Elements
   24        To prevail on their CERCLA § 107(a) cost recovery claim against Shaikh based
   25   on owner liability, Plaintiffs must prove:
   26             (1) that the Site on which the hazardous substance is present is a “facility;”
   27             (2) that a “release” or “threatened release” of a “hazardous substance” at or
   28                 from the facility has occurred;
                                                   -6-
                          SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 7 of 38 Page ID #:4615



    1              (3) that the release or threatened release caused Plaintiffs to incur
                       “necessary costs of response . . . consistent with the national
    2                  contingency plan” (“NCP”); and
    3
                   (4) that Shaikh is within one of four classes of persons subject to liability
    4                  under CERCLA § 107(a), specifically, a “person who at the time of
                       disposal of any hazardous substance owned or operated any facility at
    5                  which hazardous substances were disposed.”
    6
        See 42 U.S.C. § 9607(a); Trinity Indus. v. Greenlease Holding Co., 903 F.3d 333,
    7
        352 (3d Cir. 2018); Castaic Lake Water Agency v. Whittaker Corp., 272 F. Supp. 2d
    8
        1053, 1058–59 (C.D. Cal. 2003).
    9
                   A response cost is considered “consistent with the [NCP]” “if the action,
   10
        when evaluated as a whole, is in substantial compliance” with it. 40 C.F.R.
   11
        § 300.700(c)(3)(i); City of Colton, 614 F.3d at 1003.
   12
              2.      Evidence
   13
                   The evidence is undisputed that TC Rich is an owner of the Property, PCE
   14
        and its break-down products, including TCE, are “hazardous substances,” that the
   15
        Property and Site constitute a “facility,” since they are an area where PCE, a
   16
        hazardous substance, was stored, disposed of, and has otherwise come to be
   17
        located. The Court has ruled that “the parties concur that the Property is a “facility,”
   18
        that PCE is a “hazardous substance,” and that a “release” of PCE has occurred on
   19
        the Property. ECF No. 79 (Order on Cross-Motions for Summ. J.), at 12:8-9. It is
   20
        also undisputed that Plaintiffs, other than Rifle Freight2, have incurred some
   21
        response costs as a result of the contamination. Id. at 12:8-11. Plaintiffs deferred to
   22
        trial the issue of whether their response costs were “necessary” and “consistent with
   23
        the national contingency plan.” Id. at 12:11-14.
   24
                   Thus, the issues that remain for trial are (1) whether Rifle Freight incurred
   25
        any response costs, (2) which response costs, if any, incurred by any Plaintiffs were
   26
        necessary costs of response consistent with the NCP, and (3) whether Shaikh was
   27
        2
   28       Shaikh anticipates that Rifle Freight will be dismissed as a Plaintiff for this reason.
                                                          -7-
                            SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 8 of 38 Page ID #:4616



    1   an owner at the time of a release of contamination at the Property.
    2             Plaintiffs cannot show that Shaikh is subject to owner liability, because it is
    3   possible the disposal occurred only between 1984 and 1987, when Khan was the fee
    4   title owner. ECF No. 79, at 12:17-19.
    5        Shaikh will rely primarily on testimony of expert witness Anthony Brown to
    6   demonstrate the uncertainty of when a disposal of PCE may have occurred and
    7   Wiley Wright to demonstrate that none of Plaintiffs’ claimed response costs were
    8   necessary or consistent with the NCP because Shaikh and Pacifica immediately
    9   stepped up to do all of the work. Shaikh will also rely on testimony from Jeremy
   10   Squire of Murex and Vanessa Diep to demonstrate the nature of Plaintiffs’ alleged
   11   response costs, in addition to any admissible documents that Plaintiffs proffer into
   12   evidence that purportedly support their claims for such costs. Further, the evidence
   13   Plaintiffs propose to introduce, along with testimony from Mr. Shaikh, will
   14   demonstrate an inability to identify a time of a release of contamination during Mr.
   15   Shaikh’s ownership of the Property as compared to the time that Haroon Khan was
   16   the owner. No party’s expert testimony will provide an opinion as to a date of a
   17   release at the Property other than the general time-period spanning operations by
   18   Shaikh’s companies, but also spanning the period of time that Shaikh did not own
   19   the Property.
   20   B.        Plaintiffs’ CERCLA § 107(a) Cost Recovery Claim based Operator
   21             Liability.
   22        1.      Elements
   23             To prevail on their CERCLA § 107(a) cost recovery claim against Shaikh
   24   based on operator liability, Plaintiffs must prove the same four elements listed
   25   above for owner liability.
   26        2.      Evidence
   27             The Court has ruled that Shaikh was an “operator” under CERCLA. ECF No.
   28   79, at 13:1-18. Thus, the issues that remain for trial are (1) whether Rifle Freight
                                                   -8-
                          SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 9 of 38 Page ID #:4617



    1   incurred any response costs and (2) which response costs, if any, incurred by any
    2   Plaintiffs were necessary costs of response consistent with the NCP. As discussed
    3   above regarding Plaintiffs’ CERCLA claim against Shaikh as an owner, Shaikh will
    4   rely primarily on testimony of expert witnesses Anthony Brown and Wiley Wright
    5   to demonstrate the costs were neither necessary nor consistent with the NCP.
    6   Shaikh will also rely on testimony from Jeremy Squire of Murex and Vanessa Diep
    7   to demonstrate the nature of Plaintiffs’ alleged response costs, in addition to any
    8   admissible documents that Plaintiffs proffer into evidence that purportedly support
    9   their claims for such costs.
   10   C.        Plaintiffs’ CERCLA § 113(g)(2) Declaratory Relief Claim
   11        1.     Elements
   12             To prevail on its CERCLA § 113(g)(2) declaratory relief claim against
   13   Shaikh with respect to future response costs, Plaintiffs must prove:
   14             (1)   they are entitled to judgment on their CERCLA § 113(f)(3)(B)
   15
                        indemnity/contribution claim against Shaikh.

   16   See 42 U.S.C. § 9613(g)(2); Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565,
   17   586 (9th Cir. 2018); Boeing Co. v. Cascade Corp., 207 F.3d 1177, 1191 (9th Cir.
   18   2000); New York v. Solvent Chem. Co., 664 F.3d 22, 25 (2d Cir. 2011); Cal. DTSC
   19   v. Jim Dobbas, Inc., No. 2:14-595 WBS EFB, 2014 U.S. Dist. LEXIS 130583, *12–
   20   14, n.3 (E.D. Cal. Sep. 16, 2014).
   21        2.     Evidence
   22         Plaintiffs’ declaratory relief claim does not depend on evidence. If any
   23   Plaintiffs prevails on their CERCLA claim related to past costs, then those
   24   respective Plaintiffs will be entitled as a matter of right to a declaratory judgment as
   25   to Shaikh’s liability for any future response costs incurred by Plaintiffs that are
   26   necessary and consistent with the NCP.
   27   ///
   28   ///
                                                -9-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 10 of 38 Page ID #:4618



     1   D.        Plaintiffs’ Continuing Private Nuisance Claim
     2        1.      Elements
     3             To prevail on its private nuisance claim against Shaikh, Plaintiffs must prove:
     4             (1)   that Plaintiff owns, leases, occupies, or controls the Property;
     5             (2)   that Shaikh, by acting or failing to act, created a condition or permitted
                         a condition to exist that constitutes a “nuisance” within the meaning of
     6
                         Civil Code § 3479;
     7             (3)   the nuisance is “substantial” because an ordinary person would be
     8                   reasonably annoyed or disturbed by it;
     9             (4)   the nuisance is “unreasonable” because the seriousness of the harm
                         outweighs the social utility of Shaikh’s conduct;
    10
                   (5)   that Plaintiffs did not consent to Shaikh’s conduct;
    11
                   (6)   that Plaintiffs were harmed; and
    12
                   (7)   that Shaikh’s conduct was a substantial factor in causing Plaintiffs’
    13                   harm.
    14             See CACI No. 2021; See Dep’t of Fish & Game v. Superior Court, 197 Cal.
    15   App. 4th 1323, 1352 (2011); Lautemann v. Bird Rides, Inc., No. CV 18-10049 PA
    16   (RAOx), 2019 U.S. Dist. LEXIS 123864, *19 (C.D. Cal. May 31, 2019); CACI No.
    17   2021.
    18        2.      Evidence
    19             It is undisputed that TC Rich owns the Property. Plaintiffs have not put forth
    20   sufficient evidence yet as to which other Plaintiffs lease, occupy, or control the
    21   Property and in fact they claim that none of the other Plaintiffs control the Property.
    22   The evidence does not demonstrate that Shaikh caused a nuisance under common
    23   law—a different standard than “cause and contribute” under RCRA. Further, the
    24   evidence shows that Shaikh and his company have been responding to the
    25   contamination since 2015, thus eliminating the existence of a nuisance condition, as
    26   confirmed by sampling at the Site. Moreover, Plaintiffs consented to their
    27   ownership and operation at a property formerly occupied by a chemical supply
    28   company that had aboveground storage tanks. Shaikh will rely primarily on
                                                   -10-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 11 of 38 Page ID #:4619



     1   testimony from Plaintiffs, Sara Vela of DTSC, and Shaikh’s expert witness
     2   Anthony Brown for evidence to rebut this cause of action.
     3   E.        Plaintiffs’ Continuing Trespass Claim
     4        1.      Elements
     5             To prevail on their trespass claim against Shaikh, Plaintiffs must prove:
     6             (1)   that Plaintiff owns, leases, occupies, or controls the Property;
     7             (2)   that Shaikh entered or caused something to enter that Property;
     8
                   (3)   that Plaintiffs did not give permission for the entry;
     9
                   (4)   that Plaintiffs were harmed; and
    10
                   (5)   that Shaikh’s entry or conduct causing the entry was a substantial
    11                   factor in causing Plaintiff’s harm.
    12        See CACI No. 2000.
    13        2.      Evidence
    14             It is undisputed that TC Rich owns the Property. Plaintiffs have not put forth
    15   sufficient evidence yet as to which other Plaintiffs lease, occupy, or control the
    16   Property and in fact they claim that none of the other Plaintiffs control the Property.
    17   The evidence does not demonstrate that Shaik caused a trespass under common
    18   law—a different standard than “cause and contribute” under RCRA. Further, the
    19   evidence shows that Shaikh and his company have been responding to the
    20   contamination since 2015, thus eliminating or reducing the harm to Plaintiffs.
    21   Moreover, Plaintiffs consented to their ownership and operation at a property
    22   formerly occupied by a chemical supply company that had aboveground storage
    23   tanks. Shaikh will rely primarily on testimony from Shaikh, Plaintiffs, Sara Vela of
    24   DTSC, and Shaikh’s expert witness Anthony Brown for evidence to rebut this
    25   cause of action.
    26   F.        Plaintiffs’ RCRA §7002(a)(1)(B) Injunctive Relief Claim
    27        1.      Elements
    28             To prevail on a claim under RCRA § 7002(a)(1)(B), Plaintiffs must prove:
                                                    -11-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 12 of 38 Page ID #:4620



     1           (1)   the defendant is “any person, . . . including any past or present
     2                 generator, past or present transporter, or past or present owner or
     3                 operator of the treatment, storage, or disposal facility,
     4           (2)   who has contributed or who is contributing to the past or present
     5                 handling, storage, treatment, transportation, or disposal of any solid or
     6                 hazardous waste
     7           (3)   which may present an imminent and substantial endangerment to
     8                 health or the environment”; and
     9           (4)   proper notice of the endangerment was given to the Administrator, the
    10                 State, and the alleged violator under 42 U.S.C. § 6972(b)(2), 90 days
    11                 prior to the commencement of the RCRA action.
    12   42 U.S.C. § 6972(a)(1)(B); Center for Cmty. Action & Envtl. Justice v. BNSF Ry.
    13   Co., 764 F.3d 1019, 1023 (9th Cir. 2014). It is unclear whether notice is an element
    14   of, or lack of such notice is a defense to, a RCRA claim. See KI/FLA San Leandro
    15   v. Gildard Hess, No. 97-01675 TEH, 1998 U.S. Dist. LEXIS 1516, at *4-5 (N.D.
    16   Cal. Feb. 9, 1998). Here, Shaikh treats it as an element, but reserves the right to
    17   argue it as a defense should the Court consider it to be one.
    18           Further, “[RCRA] §7002(a)(1)(B) does not encompass past harms that no
    19   longer pose an imminent and substantial endangerment to health. The pollutant risk
    20   must fulfil this criteria at the time the suit is filed.” ABB Indus. Sys., Inc. v. Prime
    21   Tech., Inc., 32 F. Supp. 2d 38, 40 (D. Conn. 1998) (emphasis added); Meghrig, 516
    22   U.S. at 488 (same).
    23      2.     Evidence
    24           The Court has held that Shaikh caused and contributed to the disposal of
    25   PCE. ECF No. 79, at 11:9-10. Thus, the issues remaining for trial are (1) whether
    26   the contamination at the time of filing the RCRA cause of action met the standard
    27   that it “may present an imminent and substantial endangerment” and (2) whether
    28   Plaintiffs gave sufficient notice under RCRA.
                                                  -12-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 13 of 38 Page ID #:4621



     1          Lack of Imminent and Substantial Endangerment
     2          To demonstrate there was no imminent and substantial endangerment at the
     3   time Plaintiffs filed their RCRA cause of action in June 2019 (filed for the first time
     4   in the FAC), Shaikh will rely primarily on documentary evidence that includes the
     5   various environmental investigation reports by Murex and correspondence between
     6   Murex and DTSC, and testimony from Plaintiffs, Shaikh, Sara Vela of DTSC, and
     7   Shaikh’s expert witness Anthony Brown to demonstrate that Murex had been
     8   performing the required work for four years prior to the filing of the FAC, all with
     9   DTSC oversight and approval. In addition, Plaintiffs’ expert, David Chamberlin,
    10   will acknowledge at trial that there is no imminent risk to the onsite occupants (who
    11   operate with doors open all day) and there is no imminent risk to drinking water (as
    12   there are no drinking water supply wells, presently or planned, in the area).
    13   Accordingly, Plaintiffs’ notice did not explain what further action was necessary; it
    14   did not identify any “failure to take action to prevent the VOC groundwater plume
    15   from migrating to and further impacting the Property, or to remediate past and
    16   continuing waste discharges at the Property.” This will be further demonstrated by
    17   the notice itself.
    18          The evidence will demonstrate that it is very unlikely that there are any
    19   exposure pathways to PCE contamination at the Site through groundwater, soil, or
    20   soil vapor and thus PCE in groundwater, soil, and soil vapor at the Site do not
    21   present an imminent and substantial endangerment. This will be further
    22   demonstrated by evidence that DTSC has been involved with and provided
    23   oversight for the ongoing investigation and remedial activities from the very
    24   beginning in 2015 and that DTSC did not issue an Imminent and Substantial
    25   Endangerment Order here. Instead, the extensive correspondence between DTSC
    26   and Murex demonstrates DTSC supports Murex’s investigative and remedial efforts
    27   and that those activities are proceeding in a timely manner. Further, evidence of
    28   indoor air sampling events in 2015 will show that the indoor air samples were at
                                                -13-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 14 of 38 Page ID #:4622



     1   “acceptable levels,” and Murex’s activities prior to and including 2019 were
     2   already demonstrating effective results at reducing contaminant concentrations, all
     3   of which is further demonstrated by confirmatory indoor air sampling in 2020.
     4             In sum, the evidence will show that even if there was a threat in 2015 (there
     5   was not), the threat was no longer imminent in June 2019, when Plaintiffs filed
     6   their FAC.
     7             Insufficient Notice
     8             Shaikh will also present evidence to dispute that the notice here was
     9   sufficient because Plaintiffs concede that Murex was already performing the work
    10   necessary to respond to the contamination. Testimony from Plaintiffs, Shaikh, Sara
    11   Vela of DTSC, and Shaikh’s expert witness Anthony Brown will demonstrate that
    12   Murex had been doing performing the required work for four years prior to the
    13   filing of the FAC, all with DTSC oversight and approval. Accordingly, Plaintiffs’
    14   notice did not explain what further action was necessary; it did not identify any
    15   “failure to take action to prevent the VOC groundwater plume from migrating to
    16   and further impacting the Property, or to remediate past and continuing waste
    17   discharges at the Property.” This will be further demonstrated by the notice itself.
    18   G.        First Affirmative Defense: Failure to State a Claim Upon Which Relief
    19             Can Be Granted
    20             Counter-Defendants identified this defense in their Local Rule 16-2.8
    21   disclosures. However, this is not an affirmative defense, but rather a “negative
    22   defense” attacking the elements of Shaikh’s counterclaims. Thus, consideration of
    23   this defense is properly encompassed within Shaikh’s counterclaims, below.
    24   H.        Second Affirmative Defense: Third Party Defense
    25        1.      Elements
    26             Plaintiffs contend they are exempt from CERCLA liability under the “Third
    27   Party Defense,” which includes the “innocent landowner” defense. There is no
    28   “innocent” operator defense available for Richard Fleischer and Jacqueline
                                                  -14-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 15 of 38 Page ID #:4623



     1   Fleischer. Litgo New Jersey, Inc. v. Comm’r New Jersey Dept. of Envt’l Prot. (3d
     2   Cir. 2013) 725 F.3d 369, 382 (Litgo). Rather, “operator liability may be imposed
     3   when a party is responsible for ‘decisions about compliance with environmental
     4   regulations . . . .’” Id. Thus, the Fleischers, as individuals, cannot assert an
     5   “innocent operator” defense. Section 25323.5(b) of the HSAA incorporates the
     6   federal innocent landowner defense to the HSAA claims at issue here.
     7           To avail themselves of the “innocent landowner” defense, Plaintiffs have the
     8   burden of proof to establish each of the four elements “by a preponderance of the
     9   evidence”:
    10           (1) the contamination occurred prior to Plaintiffs’ purchase of the land;
    11           (2) Plaintiff had “no reason to know” that the property was contaminated;
    12           (3) Plaintiffs conducted “all appropriate inquiries,” at the time of acquisition,
    13              into the previous ownership and uses of the property consistent with good
    14              commercial or customary practice; and
    15           (4) Plaintiffs exercised due care with respect to the hazardous substances
    16              once the contamination was discovered.
    17   42 U.S.C. §§ 9607(b)(3), 9601(35)(A).
    18      2.      Evidence
    19           Plaintiffs cannot meet their burden for elements 2, 3, and 4. The primary
    20   evidence related to this defense will include the environmental reports produced for
    21   Plaintiffs’ lender prior to the purchase of the Property, testimony from Plaintiffs,
    22   testimony from A/E West and Aqua Science (the consultants that performed work
    23   at the Property in 2005), and expert testimony from Anthony Brown.
    24           There is no dispute that TC Rich’s lender commissioned two environmental
    25   contractors to conduct investigations of the Property prior to the 2005 purchase,
    26   which included a soil sampling, and which reported no issues. ECF No. 79, at
    27   14:18-20. However, the evidence will demonstrate that Plaintiffs “had reason to
    28   know” the Property was contaminated because they had Phase I reports, before
                                                  -15-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 16 of 38 Page ID #:4624



     1   acquiring the Property, identifying the historical presence of an aboveground
     2   storage tank and the use of PCE at the Property. Despite knowing of the historical
     3   existence of the AST and that a chemical supply company previously operated on
     4   the Property, they made no inquiry about its contents and took no samples in that
     5   area.
     6           Further, the evidence will show that A/E West failed to follow the required
     7   “all appropriate inquiry” protocols in preparing the 2005 Phase I ESA and that its
     8   investigation was not sufficient to test the property for contamination because it
     9   failed to test the entire Property and did not investigate the area that housed a
    10   2,000-gallon tank of PCE. Indeed, Plaintiffs sued, and ultimately reached a
    11   settlement with, A/E West for professional negligence related to its deficient
    12   Phase I. Plaintiffs also sued Aqua Science for negligence related to its deficient
    13   2005 investigation.3
    14           Moreover, Plaintiffs cannot present sufficient evidence to demonstrate they
    15   exercised due care once they discovered the contamination. Indeed, other than
    16   taking some initial samples in 2015, Plaintiffs have done nothing to address the
    17   contamination. Instead, Plaintiffs admit that “[s]ince mid-2015, Shaikh’s company,
    18   Pacifica Chemical, has taken the lead in conducting investigations of the
    19   contamination at the Property under DTSC’s supervision.” ECF No. 22.
    20           In sum, the evidence will demonstrate that Plaintiffs were aware of the
    21   history of PCE use at the property but failed to exercise due care or conduct all
    22   appropriate inquiries. Thus, Plaintiffs do not satisfy the requirements of the
    23   “innocent landowner” defense.
    24   ///
    25   ///
    26   3
           A party cannot rely on a faulty Phase I report (i.e., one that does not satisfy the required ASTM
    27   standards) to meet the “all appropriate inquiry” standard. See Von Duprin Llc v. Moran Elec.
         Serv., No. 1:16-cv-01942-TWP-DML, 2020 U.S. Dist. LEXIS 54789, at *38-42 (S.D. Ind. Mar.
    28   30, 2020).
                                                      -16-
                          SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 17 of 38 Page ID #:4625



     1   I.        Third Affirmative Defense: Lack of Standing
     2        1.      Elements
     3             To prove a defense of lack of standing, Counter-defendants must show that
     4   Shaikh has not:
     5             (1) suffered an injury in fact,
     6             (2) that is fairly traceable to the challenged conduct of the defendant, and
     7             (3) that is likely to be redressed by a favorable judicial decision.
     8   See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)
     9        2.      Evidence
    10             As discussed with respect to Shaikh’s counterclaims, below, Shaikh will
    11   present evidence at trial that he has incurred response costs through the work
    12   performed by Murex at the Site by way of introducing invoices from Murex and
    13   proof of payment, and relying on testimony from Mr. Shaikh and from Jeremy
    14   Squire of Murex. The evidence will demonstrate that Murex’s work was performed
    15   in response to the contamination at issue. The response costs are traceable to the
    16   contamination at the Property, for which Counter-Defendants are liable.
    17   J.        Fourth Affirmative Defense: Intervening Acts
    18        1.      Elements
    19             This is a tort or contract defense, not a defense to CERCLA or HSAA.
    20   Accordingly, this defense should not be applicable to Shaikh’s counterclaims.
    21   Nonetheless, Shaikh will address it briefly.
    22             As a tort defense, an allegation of an unforeseeable intervening or
    23   superseding cause is an affirmative defense that challenges causation and applies
    24   only after the plaintiff proves proximate causation. See, e.g., Park v. Kitt, No. 1:19-
    25   cv-01551-AWI-HBK (PC), 2021 U.S. Dist. LEXIS 63168 (E.D. Cal. Mar. 31,
    26   2021); Kane v. Lewis, 604 F. App'x 229, 235 n.6 (4th Cir. 2015); In re Neurontin
    27   Mktg. & Sales Practices Litig., 712 F.3d 21, 45 (1st Cir. 2013). The defendant has
    28   the burden to prove the affirmative defense of superseding cause, that is, that the
                                                     -17-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 18 of 38 Page ID #:4626



     1   intervening event is so highly unusual or extraordinary that it was unforeseeable.
     2   Arreola v. County of Monterey, 99 CA4th 722, 760, 122 CR2d 38, 68 (2002).
     3        2.      Evidence
     4             The primary evidence related to this defense will include the environmental
     5   reports produced for Plaintiffs’ lender prior to the purchase of the Property,
     6   testimony from Plaintiffs, testimony from A/E West and Aqua Science (the
     7   consultants that performed work at the Property in 2005), and expert testimony
     8   from Anthony Brown.
     9             The evidence will demonstrate that Plaintiffs had reason to know the
    10   Property was contaminated because they had Phase I reports, before acquiring the
    11   Property, identifying the historical presence of an aboveground storage tank and the
    12   use of PCE at the Property. Despite knowing of the historical existence of the AST
    13   and that a chemical supply company previously operated on the Property, they
    14   made no inquiry about its contents and took no samples in that area.
    15             Further, there is no evidence that any other party or non-party has taken any
    16   action to spread or exacerbate the contamination at the Site since Plaintiffs acquired
    17   the Property, such that any such actions would be a superseding cause. Rather, the
    18   evidence will show that, other than taking some initial samples in 2015, Plaintiffs
    19   have done nothing to address the contamination. Instead, Plaintiffs admit that
    20   “[s]ince mid-2015, Shaikh’s company, Pacifica Chemical, has taken the lead in
    21   conducting investigations of the contamination at the Property under DTSC’s
    22   supervision.”
    23   K.        Fifth Affirmative Defense: Conformance with Statutes, Regulations, and
    24             Industry Standards
    25             Counter-Defendants identified this defense in their Local Rule 16-2.8
    26   disclosures. However, it is not clear which statutes, regulations, or industry
    27   standards Counter-Defendants are relying upon for this defense. Shaikh anticipates
    28   such arguments will be encompassed wholly within the Third Party Defense, above,
                                                  -18-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 19 of 38 Page ID #:4627



     1   and will rely on the same elements and evidence described therein.
     2             To the extent Counter-Defendants identify other statutes, regulations, or
     3   industry standards relied upon for this defense, Shaikh contends that such
     4   arguments are waived for untimely disclosure under the Local Rules. Alternatively,
     5   Shaikh reserves its right to supplement this memorandum to respond to such
     6   disclosures and arguments by Counter-Defendants.
     7   L.        Sixth Affirmative Defense: Mitigation of Damages
     8        1.      Elements
     9             This is a tort or contract defense, not a defense to CERCLA or HSAA.
    10   Accordingly, this defense should not be applicable to Shaikh’s counterclaims.
    11   Nonetheless, Shaikh will address it briefly.
    12             Counterclaimants have a duty to mitigate both economic and non-economic
    13   damages. A counter-defendant arguing a counterclaimant failed to mitigate
    14   damages bears the burden of proving two elements by a preponderance of the
    15   evidence:
    16             (1) that the plaintiff (or counterclaimant) failed to use reasonable efforts to
    17             mitigate damages; and
    18             (2) the amount by which damages would have been mitigated.
    19   See Gomez v. American Empress Ltd. Partnership, 189 F.3d 473 (9th Cir. 1999);
    20   Model Civ. Jury Instr. 9th Cir. 5.3.
    21        2.      Evidence
    22             The primary evidence related to this defense will include the environmental
    23   reports produced for Plaintiffs’ lender prior to the purchase of the Property,
    24   testimony from Plaintiffs, testimony from A/E West and Aqua Science (the
    25   consultants that performed work at the Property in 2005), environmental reports
    26   from 2015 when contamination was first discovered, and expert testimony from
    27   Anthony Brown.
    28             The evidence will demonstrate that since contamination was discovered in
                                                   -19-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 20 of 38 Page ID #:4628



     1   2015, Shaikh and his company have acted diligently to respond to the
     2   contamination and mitigate any damages. Plaintiffs admit that “[s]ince mid-2015,
     3   Shaikh’s company, Pacifica Chemical, has taken the lead in conducting
     4   investigations of the contamination at the Property under DTSC’s supervision.”
     5   M.        Seventh Affirmative Defense: Due Care
     6        1.      Elements
     7             This is a tort or contract defense, not a defense to CERCLA or HSAA.
     8   Accordingly, this defense should not be applicable to Shaik’s counterclaims.
     9   Nonetheless, Shaikh will address it briefly.
    10             The standard of due care is the exercise of reasonable care given the specific
    11   set of circumstances. Since the question of whether reasonable care was exercised
    12   involves factual inquiries. See Parsons v. Crown Disposal Company, 15 Cal. 4th
    13   456, 472-473 (1997); Brue v. Wal-Mart Stores, Inc., No. 2:09-CV-00585-KJD-RJJ,
    14   2010 U.S. Dist. LEXIS 63360 at 10* (D. Nev. June 23, 2010).
    15        2.      Evidence
    16             The primary evidence related to this defense will include the environmental
    17   reports produced for Plaintiffs’ lender prior to the purchase of the Property,
    18   testimony from Plaintiffs, testimony from A/E West and Aqua Science (the
    19   consultants that performed work at the Property in 2005), and expert testimony
    20   from Anthony Brown.
    21             The evidence will demonstrate that Plaintiffs had reason to know the
    22   Property was contaminated because they had Phase I reports, before acquiring the
    23   Property, identifying the historical presence of an aboveground storage tank and the
    24   use of PCE at the Property. Despite knowing of the historical existence of the AST
    25   and that a chemical supply company previously operated on the Property, they
    26   made no inquiry about its contents and took no samples in that area.
    27             Further, the evidence will show that, other than taking some initial samples in
    28   2015, Plaintiffs have done nothing to address the contamination. Instead, Plaintiffs
                                                   -20-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 21 of 38 Page ID #:4629



     1   admit that “[s]ince mid-2015, Shaikh’s company, Pacifica Chemical, has taken the
     2   lead in conducting investigations of the contamination at the Property under
     3   DTSC’s supervision.”
     4   N.        Eighth Affirmative Defense: Cause in Fact
     5             This is a tort or contract defense, not a defense to CERCLA or HSAA.
     6   Accordingly, this defense is not applicable to Shaik’s counterclaims. To the extent
     7   the Court holds otherwise, Shaikh’s response above to Plaintiffs’ Intervening Acts
     8   affirmative defense is equally applicable here.
     9   O.        Ninth Affirmative Defense: Proximate Cause of Harm
    10             This is a tort or contract defense, not a defense to CERCLA or HSAA.
    11   Accordingly, this defense is not applicable to Shaik’s counterclaims. To the extent
    12   the Court holds otherwise, Shaikh’s response above to Plaintiffs’ Intervening Acts
    13   affirmative defense is equally applicable here.
    14   P.        Tenth Affirmative Defense: Contribution and Equitable Indemnification
    15        1.     Elements
    16             The common law equitable indemnity doctrine relates to the allocation of
    17   loss among multiple tortfeasors. The duty to indemnify may arise and indemnity
    18   may be allowed when in equity and good conscience the burden of a judgment
    19   should be lifted from a person seeking indemnity to one from whom indemnity is
    20   sought. The doctrine applies only among defendants who are jointly and severally
    21   liable to the plaintiff. California Code of Civil Procedure §§ 875-880 allows for
    22   contribution joint and/or concurrent tortfeasors in limited circumstances.
    23   Wimbeldon Fund, SPC (Class TT) v. Graybox, LLC, No. 2:15-cv-6633-CAS (SSx),
    24   2019 U.S. Dist. LEXIS 96237 at 15* (C.D. Cal. June 6, 2019); Fireman's Fund Ins.
    25   Co. v. Haslam, 29 Cal. App. 4th 1347, 1353 (1994); BFGC Architects Planners,
    26   Inc. v. Forcum/Mackey Constr., Inc., 119 Cal. App. 4th 848, 852 (2004).
    27        2.     Evidence
    28             To the extent this affirmative defense applies to Shaikh’s CERCLA and
                                                -21-
                          SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 22 of 38 Page ID #:4630



     1   HSAA counterclaims, it will be considered in the allocation phase of trial. With
     2   respect to the equitable allocation of response cost liability, Shaikh will prove at
     3   trial that his proportion of liability should be greatly reduced based on the facts of
     4   this case; Shaikh acted promptly and diligently to respond to the contamination
     5   once he was put on notice; Shaikh has performed nearly all of the work at the Site,
     6   while Plaintiffs have done very little that even qualifies as necessary response costs;
     7   and Plaintiffs have already received settlement from its environmental consultants,
     8   whom Plaintiffs sued for negligence. Shaikh will rely primarily on testimony from
     9   Shaikh, the Fleischers, Jeremy Squire, Sara Vela of DTSC, and Shaikh’s expert
    10   witnesses Anthony Brown and Wiley Wright to demonstrate these facts.
    11   Q.        Eleventh Affirmative Defense: De Minimus Harm
    12             This is a tort or contract defense, not a defense to CERCLA or HSAA.
    13   Accordingly, this defense is not applicable to Shaik’s counterclaims.
    14   R.        Twelfth Affirmative Defense: Comparative Negligence
    15             This is a tort, not a defense to CERCLA or HSAA. Accordingly, this defense
    16   is not be applicable to Shaikh’s counterclaims.
    17   S.        Seventeenth Affirmative Defense: Set Off
    18        1.      Elements
    19             Counter-Defendants identified this defense in their Local Rule 16-2.8
    20   disclosures. Shaikh asked for further explanation of this purported defense as it is
    21   not clear how it applies to Shaikh’s counterclaims given that Shaikh has not
    22   received any amount of money or payments that would set off his counterclaims
    23   against Counter-Defendants. No explanation from Counter-Defendants has yet been
    24   provided.      Accordingly, Shaikh contends that such arguments are waived for
    25   untimely disclosure under the Local Rules. Alternatively, Shaikh reserves its right
    26   to supplement this memorandum to respond to such disclosures and arguments by
    27   Counter-Defendants.
    28   ///
                                                 -22-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 23 of 38 Page ID #:4631



     1      2.      Evidence
     2           The only set off in this matter is the settlement payments received by
     3   Plaintiffs related to their claims against A/E West and Aqua Science. Those do not
     4   apply to Shaikh’s counterclaims, but instead serve as an affirmative defense for
     5   Shaikh against Plaintiffs’ claims, discussed below.
     6                                  II. SHAIKH’S CLAIMS
     7           The following is a summary statement of the counterclaims Shaikh pled and
     8   plans to pursue at trial against TC Rich, LLC, Richard G. Fleischer, and Jacqueline
     9   Fleischer (collectively, “Counter-Defendants”) and the affirmative defenses to
    10   Plaintiffs’ claims that Shaikh has pled and plans to pursue. See L.R. 16-4.1(a).
    11
                 Counterclaim 1: CERCLA § 113(f) contribution claim against Counter-
    12           Defendants with respect to Shaikh’s past response costs.
    13           Counterclaim 2: Declaratory relief claim against Counter-Defendants,
    14           including under CERCLA § 113(g)(2) with respect to Shaikh’s future
                 response costs.
    15
                 Counterclaim 3: California Health and Safety Code § 25363(d) contribution
    16
                 claim against Counter-Defendants with respect to Shaikh’s response costs.
    17
                 Third Affirmative Defense: Lack of Standing
    18
                 Fourth Affirmative Defense: Intervening Acts
    19
    20           Sixth Affirmative Defense: Mitigation of Damages
    21           Seventh Affirmative Defense: Due Care
    22           Tenth Affirmative Defense: Contribution and Equitable Indemnification
    23
                 Twelfth Affirmative Defense: Comparative Negligence
    24
                 Thirteenth Affirmative Defense: No Attorneys’ Fees
    25
                 Seventeenth Affirmative Defense: Set Off
    26

    27   See Dkt. Nos. 45, 46.
    28   ///
                                                -23-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 24 of 38 Page ID #:4632



     1   A. Shaikh’s CERCLA § 113(f) Counterclaim
     2      1.      Elements
     3           To prevail on his counterclaim for contribution under CERCLA § 113(f)
     4   against Counter-Defendants, Shaikh must prove:
     5           (1) that the Site on which the hazardous substance is present is a “facility;”
     6           (2) that a “release” or “threatened release” of a “hazardous substance” at or
     7               from the facility has occurred;

     8           (3) that the release or threatened release caused Plaintiff to incur “necessary
                     costs of response . . . consistent with the national contingency plan”
     9               (“NCP”); and
    10           (4) that Counter-Defendants are within one of four classes of persons
                     subject to liability under CERCLA § 107(a)
    11

    12   See 42 U.S.C. § 9613(f)(1); Trinity Indus. v. Greenlease Holding Co., 903 F.3d
    13   333, 352 (3d Cir. 2018); Castaic Lake Water Agency v. Whittaker Corp., 272 F.
    14   Supp. 2d 1053, 1058–59 (C.D. Cal. 2003).
    15           After liability is established, “the court may allocate response costs among
    16   liable parties using such equitable factors as the court determines are appropriate.”
    17   42 U.S.C. § 9613(f)(1). Courts typically consider the so-called Gore and Torres
    18   factors. TDY Holdings, LLC v. United States, 885 F.3d 1142, 1146, n.1 (9th Cir.
    19   2018); AmeriPride Servs. v. Valley Indus. Serv., No. Civ. S-00-113 LKK/JFM,
    20   2012 U.S. Dist. LEXIS 47936, at *17–20 (E.D. Cal. Apr. 4, 2012).
    21      2.      Evidence
    22           The evidence is undisputed that TC Rich is an owner of the Property, PCE
    23   and its break-down products, including TCE, are “hazardous substances,” that the
    24   Property and Site constitute a “facility,” since they are an area where PCE, a
    25   hazardous substance, was stored, disposed of, and has otherwise come to be
    26   located. The Court has ruled that “the parties concur that the Property is a “facility,”
    27   that PCE is a “hazardous substance,” and that a “release” of PCE has occurred on
    28   the Property. ECF No. 79 (Order on Cross-Motions for Summ. J.), at 12:8-9. Thus,
                                                 -24-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 25 of 38 Page ID #:4633



     1   the issues that remain for trial are (1) whether Richard Fleischer and Jacqueline
     2   Fleischer are operators under CERCLA and (2) whether Shaikh has incurred
     3   necessary costs of response consistent with the NCP.
     4         Shaikh will present evidence at trial that he has incurred response costs
     5   through the work performed by Murex at the Site by way of introducing invoices
     6   from Murex and proof of payment, and relying on testimony from Mr. Shaikh and
     7   from Jeremy Squire of Murex. The evidence will demonstrate that Murex’s work
     8   was performed in response to the contamination at issue. Further, the evidence will
     9   demonstrate that at least some of those costs were for initial investigation and
    10   evaluation of the contamination at the Property; therefore, NCP compliance is not a
    11   requirement for those specific costs. The evidence will further demonstrate that
    12   Murex’s response actions were with DTSC oversight and approval to investigate
    13   and evaluate the nature and extent of the contamination.
    14         Next, Shaikh will rely on testimony from Richard Fleischer and Jacqueline
    15   Fleischer regarding their roles in managing the various entities and all of the
    16   activities at the Property, including approval and payment of certain environment
    17   investigation costs, which will also be demonstrated by invoices and proof of
    18   payment by the Fleischers and their entities.
    19         With respect to the equitable allocation of response cost liability, Shaikh will
    20   prove at trial that his proportion of liability should be greatly reduced based on the
    21   facts of this case; Shaikh acted promptly and diligently to respond to the
    22   contamination once he was put on notice; Shaikh has performed nearly all of the
    23   work at the Site, while Plaintiffs have done very little that even qualifies as
    24   necessary response costs; and Plaintiffs has already received settlement from its
    25   environmental consultants, whom Plaintiffs sued for negligence. Shaikh will rely
    26   primarily on testimony from Shaikh, the Fleischers, Jeremy Squire, Sara Vela of
    27   DTSC, and Shaikh’s expert witnesses Anthony Brown and Wiley Wright to
    28   demonstrate these facts.
                                                -25-
                        SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 26 of 38 Page ID #:4634



     1   B.       Shaikh’s CERCLA § 113(g)(2) Declaratory Relief Claim
     2        1. Elements
     3            To prevail on its CERCLA § 113(g)(2) declaratory relief claim against
     4   Counter-Defendants with respect to Shaikh’s future response costs, Shaikh must
     5   prove:
     6            (1)   that he is entitled to judgment on his CERCLA § 113(f)(3)(B)
     7
                        indemnity/contribution claim against Counter-Defendants.

     8   See 42 U.S.C. § 9613(g)(2); Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565,
     9   586 (9th Cir. 2018); Boeing Co. v. Cascade Corp., 207 F.3d 1177, 1191 (9th Cir.
    10   2000); New York v. Solvent Chem. Co., 664 F.3d 22, 25 (2d Cir. 2011); Cal. DTSC
    11   v. Jim Dobbas, Inc., No. 2:14-595 WBS EFB, 2014 U.S. Dist. LEXIS 130583, *12–
    12   14, n.3 (E.D. Cal. Sep. 16, 2014).
    13        2. Evidence
    14            Shaikh’s declaratory relief claim does not depend on evidence. If Shaikh
    15   prevails on its CERCLA claim related to past costs, then he is entitled as a matter of
    16   right to a declaratory judgment as to Counter-Defendants’ liability for any response
    17   costs that Shaikh may incur in the future.
    18   C.       Shaikh’s HSAA Counterclaim
    19        1. Elements
    20            To prevail on his HSAA, Cal. Health & Safety Code § 25363(d), contribution
    21   claim against Counter-Defendants, Shaikh must prove the same four elements noted
    22   above with respect to Shaiks’s CERCLA § 113(f) counterclaims. See Cal. Health &
    23   Saf. Code §§ 25310, 25323.5(a)(1), 25363(d); 42 U.S.C. § 9613 (f)(3)(B); Trinity,
    24   903 F.3d at 352; Castaic, 272 F. Supp. 2d at 1058–59, 1084 n.40. see Cal. Health &
    25   Saf. Code § 25310 (providing that definitions provided by CERCLA apply to the
    26   HSAA).4 The court then allocates response costs among liable parties using such
    27
              The HSAA is California’s counterpart to CERCLA. Orange Cty. Water Dist. v. Alcoa Glob.
              4

    28   Fasteners, Inc., 12 Cal. App. 5th 252, 297 (2017). Like CERCLA, the HSAA includes a private
                                                  -26-
                          SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 27 of 38 Page ID #:4635



     1   equitable factors as the court deems appropriate, just as it does under CERCLA
     2   § 113(f)(1).
     3             2. Evidence
     4             Again, given that the elements and analysis are the same, Shaikh will rely on
     5   the same evidence and arguments noted above to prove that Counter-Defendants are
     6   liable, that Shaikh is entitled to response costs, and that Shaikh’s proportion of
     7   liability under the HSAA should be greatly reduced based on the facts of this case.
     8   D.        Shaikh’s Lack of Standing Affirmative Defense
     9        1.      Elements
    10             To prove a defense of lack of standing, Shaikh must show that Plaintiffs have
    11   not:
    12             (1) suffered an injury in fact,
    13             (2) that is fairly traceable to the challenged conduct of the defendant, and
    14             (3) that is likely to be redressed by a favorable judicial decision.
    15   See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)
    16        2.      Evidence
    17             Through testimony of Plaintiffs and invoices and proof of payment likely to
    18   be introduced by Plaintiffs, Shaikh will demonstrate that Rifle Freight has suffered
    19   no injury in fact because it has not incurred any response costs and that TC Rich,
    20   Rifle Freight, and Fleischer Customs Brokers have suffered no injury in fact related
    21   to the presence of contamination at the Property because there has been no impact
    22   to their ability to lease, occupy, or use the Property.
    23   ///
    24   right of action. It provides that “[a] person who has incurred response or corrective action costs in
         accordance with [the HSAA] or [CERCLA] may seek contribution or indemnity from any person
    25   who is liable pursuant to [the HSAA].” Cal. Health & Saf. Code § 25363(d). A “‘[r]esponsible
         party’ or ‘liable person,’ for the purposes of [the HSAA], means those persons described in
    26   Section 107(a) of [CERCLA].” Cal. Health & Saf. Code § 25323.5(a)(1). Contribution and cost
         recovery claims under the HSAA thus have the same elements as such claims under CERCLA.
    27   Alcoa, 12 Cal.App.5th at 297–98; Gregory Village Partners, L.P. v. Chevron U.S.A., Inc., 805
         F.Supp.2d 888, 898 (N.D. Cal. 2011).
    28
                                                       -27-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 28 of 38 Page ID #:4636



     1   E.        Shaikh’s Intervening Acts Affirmative Defense
     2        1.      Elements
     3             An allegation of an unforeseeable intervening or superseding cause is an
     4   affirmative defense that challenges causation and applies only after the plaintiff
     5   proves proximate causation. See, e.g., Park v. Kitt, No. 1:19-cv-01551-AWI-HBK
     6   (PC), 2021 U.S. Dist. LEXIS 63168 (E.D. Cal. Mar. 31, 2021); Kane v. Lewis, 604
     7   F. App'x 229, 235 n.6 (4th Cir. 2015); In re Neurontin Mktg. & Sales Practices
     8   Litig., 712 F.3d 21, 45 (1st Cir. 2013). The defendant has the burden to prove
     9   the affirmative defense of superseding cause, that is, that the intervening event is so
    10   highly unusual or extraordinary that it was unforeseeable. Arreola v. County of
    11   Monterey, 99 CA4th 722, 760, 122 CR2d 38, 68 (2002).
    12        2.      Evidence
    13             To prove this affirmative defense, Shaikh will rely primarily on documentary
    14   evidence of environmental reports produced in 2005 and testimony from A/E West,
    15   Aqua Science, Plaintiffs, Jeremy Squire of Murex, and Shaikh’s expert witness
    16   Anthony Brown. The evidence will show that A/E West failed to follow the
    17   required “all appropriate inquiry” protocols in preparing the 2005 Phase I ESA and
    18   that its investigation was not sufficient to test the property for contamination
    19   because it failed to test the entire Property and did not investigate the area that
    20   housed a 2,000-gallon tank of PCE. Indeed, Plaintiffs sued, and ultimately reached
    21   a settlement with, A/E West for professional negligence related to its deficient
    22   Phase I.
    23             The evidence will further demonstrate that Plaintiffs’ due diligence prior to
    24   purchase of the Property in 2005 was limited to “review” of the 2005 Phase I
    25   Environmental Site Assessment Report and a Project Report on Subsurface
    26   Environmental Investigation of Soil for Wastewater Clarifier Closure. The Project
    27   Report was limited to two shallow borings and soil samples adjacent to the
    28   clarifier—nowhere else at the Property. TC Rich has admitted that “the
                                                  -28-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 29 of 38 Page ID #:4637



     1   investigation . . . . was revealed to be insufficient for purposes of evaluating the
     2   potential nature and extent of contamination at the property.” Plaintiffs also sued
     3   Aqua Science for negligence related to its deficient 2005 investigation.
     4             Nonetheless, Plaintiffs were aware from review of those reports that the
     5   Property had been occupied by a chemical supply company and that an above-
     6   ground storage tank containing PCE was used onsite for storage and resale of PCE.
     7   Further, they were well-aware of the wastewater clarifier and associated trenches
     8   (since filled with concrete), but did not inquire any further than reviewing the two
     9   reports—they just did whatever the bank told them to do.
    10             Thus, the evidence demonstrates that the acts and omissions of Plaintiffs,
    11   A/E West, and Aqua Science allowed the contamination to undetected for another
    12   decade, allowing further spread.
    13   F.        Shaikh’s Affirmative Defense of Mitigation of Damages
    14        1.      Elements
    15             Plaintiffs have a duty to mitigate both economic and non-economic
    16   damages. A defendant arguing a plaintiff failed to mitigate damages bears the
    17   burden of proving two elements by a preponderance of the evidence:
    18             (1) that the plaintiff failed to use reasonable efforts to mitigate damages; and
    19             (2) the amount by which damages would have been mitigated.
    20   See Gomez v. American Empress Ltd. Partnership, 189 F.3d 473 (9th Cir. 1999);
    21   Model Civ. Jury Instr. 9th Cir. 5.3.
    22        2.      Evidence
    23             Similar to the intervening acts affirmative defense, to prove this affirmative
    24   defense, Shaikh will rely primarily on documentary evidence of environmental
    25   reports produced in 2005 and testimony from A/E West, Aqua Science, Plaintiffs,
    26   Jeremy Squire of Murex, and Shaikh’s expert witness Anthony Brown. The
    27   evidence will show that A/E West failed to follow the required “all appropriate
    28   inquiry” protocols in preparing the 2005 Phase I ESA and that its investigation was
                                                    -29-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 30 of 38 Page ID #:4638



     1   not sufficient to test the property for contamination because it failed to test the
     2   entire Property and did not investigate the area that housed a 2,000-gallon tank of
     3   PCE. Indeed, Plaintiffs sued, and ultimately reached a settlement with, A/E West
     4   for professional negligence related to its deficient Phase I.
     5         The evidence will further demonstrate that Plaintiffs’ due diligence prior to
     6   purchase of the Property in 2005 was limited to “review” of the 2005 Phase I
     7   Environmental Site Assessment Report and a Project Report on Subsurface
     8   Environmental Investigation of Soil for Wastewater Clarifier Closure. The Project
     9   Report was limited to two shallow borings and soil samples adjacent to the
    10   clarifier—nowhere else at the Property. TC Rich has admitted that “the
    11   investigation . . . . was revealed to be insufficient for purposes of evaluating the
    12   potential nature and extent of contamination at the property.” Plaintiffs also sued
    13   Aqua Science for negligence related to its deficient 2005 investigation.
    14         Nonetheless, Plaintiffs were aware from review of those reports that the
    15   Property had been occupied by a chemical supply company and that an above-
    16   ground storage tank containing PCE was used onsite for storage and resale of PCE.
    17   Further, they were well-aware of the wastewater clarifier and associated trenches
    18   (since filled with concrete), but did not inquire any further than reviewing the two
    19   reports—they just did whatever the bank told them to do.
    20         Thus, the evidence demonstrates that the acts and omissions of Plaintiffs,
    21   A/E West, and Aqua Science allowed the contamination to undetected for another
    22   decade, allowing further spread, rather than mitigating damages.
    23         Further, since 2015, Plaintiffs have merely reviewed work performed by
    24   Pacifica’s consultant, Murex. Plaintiffs have undertaken no remedial actions at the
    25   Property or the Site. Rather, Murex has done all the work with oversight and
    26   approvals by DTSC.
    27   ///
    28   ///
                                                 -30-
                        SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 31 of 38 Page ID #:4639



     1   G.        Shaikh’s Affirmative Defense of Due Care
     2        1.      Elements
     3             The standard of due care is the exercise of reasonable care given the specific
     4   set of circumstances. Since the question of whether reasonable care was exercised
     5   involves factual inquiries, it is a matter that must generally be decided by a jury.
     6   See Parsons v. Crown Disposal Company, 15 Cal. 4th 456, 472-473 (1997); Brue v.
     7   Wal-Mart Stores, Inc., No. 2:09-CV-00585-KJD-RJJ, 2010 U.S. Dist. LEXIS
     8   63360 at 10* (D. Nev. June 23, 2010).
     9        2.      Evidence
    10             To prove this affirmative defense, Shaikh will rely on various environmental
    11   investigation reports by Murex and correspondence between Murex and DTSC, and
    12   testimony from Plaintiffs, Shaikh, Sara Vela of DTSC, and Shaikh’s expert witness
    13   Anthony Brown to demonstrate that Murex had been performing the required work
    14   Shaikh was first put on notice of the contamination in 2015, all with DTSC
    15   oversight and approval.
    16             The evidence will demonstrate that it is very unlikely that there are any
    17   exposure pathways to PCE contamination at the Site through groundwater, soil, or
    18   soil vapor and thus PCE in groundwater, soil, and soil vapor at the Site do not
    19   present an imminent and substantial endangerment. This will be further
    20   demonstrated by evidence that DTSC has been involved with and provided
    21   oversight for the ongoing investigation and remedial activities from the very
    22   beginning in 2015 and that DTSC did not issue an Imminent and Substantial
    23   Endangerment Order here. Instead, the extensive correspondence between DTSC
    24   and Murex demonstrates DTSC supports Murex’s investigative and remedial efforts
    25   and that those activities are proceeding in a timely manner. Further, evidence of
    26   indoor air sampling events in 2015 will show that the indoor air samples were at
    27   and “acceptable levels,” and Murex’s activities prior to and including 2019 were
    28   already demonstrating effective results at reducing contaminant concentrations, all
                                                   -31-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 32 of 38 Page ID #:4640



     1   of which is further demonstrated by confirmatory indoor air sampling in 2020.
     2             Further, the evidence will show that since 2015, Plaintiffs have merely
     3   reviewed work performed by Pacifica’s consultant, Murex. Plaintiffs have
     4   undertaken no remedial actions at the Property or the Site. Rather, Murex has done
     5   all the work with oversight and approvals by DTSC.
     6   H.        Shaikh’s    Affirmative     Defense     of   Contribution     and    Equitable
     7             Indemnification
     8        1.      Elements
     9             The common law equitable indemnity doctrine relates to the allocation of
    10   loss among multiple tortfeasors. The duty to indemnify may arise and indemnity
    11   may be allowed when in equity and good conscience the burden of a judgment
    12   should be lifted from a person seeking indemnity to one from whom indemnity is
    13   sought. The doctrine applies only among defendants who are jointly and severally
    14   liable to the plaintiff. California Code of Civil Procedure §§ 875-880 allows for
    15   contribution joint and/or concurrent tortfeasors in limited circumstances.
    16   Wimbeldon Fund, SPC (Class TT) v. Graybox, LLC, No. 2:15-cv-6633-CAS (SSx),
    17   2019 U.S. Dist. LEXIS 96237 at 15* (C.D. Cal. June 6, 2019); Fireman's Fund Ins.
    18   Co. v. Haslam, 29 Cal. App. 4th 1347, 1353 (1994); BFGC Architects Planners,
    19   Inc. v. Forcum/Mackey Constr., Inc., 119 Cal. App. 4th 848, 852 (2004).
    20        2.      Evidence
    21             With respect to the equitable allocation of response cost liability, Shaikh will
    22   prove at trial that his proportion of liability should be greatly reduced based on the
    23   facts of this case; Shaikh and his company acted promptly and diligently to respond
    24   to the contamination once he was put on notice; Shaikh and his company have
    25   performed nearly all of the work at the Site, while Plaintiffs have done very little
    26   that even qualifies as necessary response costs; and Plaintiffs has already received
    27   settlement from its environmental consultants, whom Plaintiffs sued for negligence.
    28   Shaikh will rely primarily on testimony from Shaikh, the Fleischers, Jeremy Squire,
                                                    -32-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 33 of 38 Page ID #:4641



     1   Sara Vela of DTSC, and Shaikh’s expert witnesses Anthony Brown and Wiley
     2   Wright to demonstrate these facts.
     3   I.        Shaikh’s Affirmative Defense of Comparative Negligence
     4        1.      Elements
     5             In order to determine the proportionate share of the negligence attributable to
     6   the plaintiff, an evaluation is required of the combined negligence of the plaintiff
     7   and of the defendants and of all other persons whose negligence proximately
     8   contributed to plaintiff's injury. In making this evaluation, it is the negligence of
     9   such persons that is measured and not the mere physical causation for the accident.
    10   All the surrounding circumstances as shown by the evidence need to be considered
    11   in comparing negligence of such persons.
    12             Cal. Jury Instructions - Civil No. 14.91
    13        2.      Evidence
    14             To prove this affirmative defense, Shaikh will rely primarily on documentary
    15   evidence of environmental reports produced in 2005 and testimony from A/E West,
    16   Aqua Science, Plaintiffs, Jeremy Squire of Murex, and Shaikh’s expert witness
    17   Anthony Brown. The evidence will show that A/E West failed to follow the
    18   required “all appropriate inquiry” protocols in preparing the 2005 Phase I ESA and
    19   that its investigation was not sufficient to test the property for contamination
    20   because it failed to test the entire Property and did not investigate the area that
    21   housed a 2,000-gallon tank of PCE. Indeed, Plaintiffs sued, and ultimately reached
    22   a settlement with, A/E West for professional negligence related to its deficient
    23   Phase I.
    24             The evidence will further demonstrate that Plaintiffs’ due diligence prior to
    25   purchase of the Property in 2005 was limited to “review” of the 2005 Phase I
    26   Environmental Site Assessment Report and a Project Report on Subsurface
    27   Environmental Investigation of Soil for Wastewater Clarifier Closure. The Project
    28   Report was limited to two shallow borings and soil samples adjacent to the
                                                   -33-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 34 of 38 Page ID #:4642



     1   clarifier—nowhere else at the Property. TC Rich has admitted that “the
     2   investigation . . . . was revealed to be insufficient for purposes of evaluating the
     3   potential nature and extent of contamination at the property.” Plaintiffs also sued
     4   Aqua Science for negligence related to its deficient 2005 investigation.
     5             Nonetheless, Plaintiffs were aware from review of those reports that the
     6   Property had been occupied by a chemical supply company and that an above-
     7   ground storage tank containing PCE was used onsite for storage and resale of PCE.
     8   Further, they were well-aware of the wastewater clarifier and associated trenches
     9   (since filled with concrete), but did not inquire any further than reviewing the two
    10   reports—they just did whatever the bank told them to do.
    11             Thus, the evidence demonstrates that the acts and omissions of Plaintiffs, and
    12   its agents, A/E West and Aqua Science, allowed the contamination to undetected
    13   for another decade, allowing further spread. Thus, Plaintiffs’ recovery, if any, from
    14   Shiakh must be diminished in proportion to the amount of negligence attributable to
    15   Plaintiff.
    16   J.        Shaikh’s Affirmative Defense of No Attorneys’ Fees
    17        1.      Elements
    18                Federal Rule of Civil Procedure 54(d)(2) allows a party to file a motion
    19   for attorneys’ fees if it: (1) is filed within 14 days after judgment is entered; (2)
    20   identifies the legal basis for the award; and (3) indicates the amount requested or an
    21   estimate thereof. Moreover, “[a] federal court sitting in diversity applies the law of
    22   the forum state regarding an award of attorneys’ fees.” Pursuant to California Code
    23   of Civil Procedure section 1033.5(a)(10), a party may recover attorneys’ fees only
    24   if authorized by contract, statute, or law. Cal. Civ. Proc. Code § 1033.5(a)(10); Fed.
    25   R. Civ. Proc. R. 54(d)(2); Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877,
    26   883 (9th Cir. 2000).
    27             Plaintiffs seek to recovery attorneys’ fees under 42 U.S.C. § 6972(e). ECF
    28   No. 22 (FAC), at 21:6-7.
                                                   -34-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 35 of 38 Page ID #:4643



     1        2.      Evidence
     2             This defense will likely only arise after a determination of liability is made.
     3   For the reasons stated in response to Plaintiffs RCRA claim, above, the evidence
     4   will show that Plaintiffs do not have a valid RCRA cause of action. For that reason,
     5   there is no statutory basis for an award of attorneys’ fees to Plaintiffs.
     6   K.        Shaikh’s Affirmative Defense of Set Off
     7        1.      Elements
     8             California Code of Civil Procedure section 877 requires a good faith
     9   settlement before judgment or verdict among joint tortfeasors. The term “joint
    10   tortfeasor,” as used in sections 877 and 877.6, is broadly applied to not only to
    11   those who act in concert in causing an injury but generally to joint, concurrent and
    12   successive tortfeasors, and even more generally to all tortfeasors joined in a single
    13   action whose acts or omissions coincided to produce the sum total of the injuries to
    14   the plaintiff. Courts have given numerous non-inclusive factors relevant to
    15   determining whether a settlement was made in “good faith” under section 877.6.
    16             Section 877 allows a non-settling defendant claimed to be liable for the same
    17   tort to set off against judgment in the amount specified in the release or dismissal of
    18   the settling defendant, or the amount of consideration paid, whichever is more for
    19   their remaining liability.
    20             Cal. Civ. Proc. Code §§ 877, 877.6; Mid-Century Ins. Exch. v. Daimler-
    21   Chrysler Corp., 93 Cal. App. 4th 310, 314 (2001); PacifiCare of Cal. v. Bright
    22   Med. Assocs., Inc., 198 Cal. App. 4th 1451, 1460 (2011); Tech-Bilt, Inc. v.
    23   Woodward-Clyde & Assocs., 38 Cal. 3d 488, 499 (1985).
    24        2.      Evidence
    25             Shaikh will rely on testimony from Plaintiffs and judicially noticeable
    26   records from the related TC Rich v Pacifica matter to demonstrate that settlement
    27   payments received by Plaintiffs related to their claims against A/E West and Aqua
    28   Science entitle Shaikh to a setoff for those payments in the amount of $100,000.
                                                   -35-
                           SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 36 of 38 Page ID #:4644



     1   Plaintiffs sued, and ultimately reached a settlement with both A/E West for
     2   professional negligence related to its deficient Phase I and Aqua Science for
     3   negligence related to its deficient 2005 investigation. Plaintiffs claim Shaikh is
     4   liable for the same harm as A/E West and Aqua Science.
     5                             III.         EVIDENTIARY ISSUES
     6         Plaintiffs disclosed that they intend to challenge Shaikh’s use of air sampling
     7   data from the Property from December 2020, including use by Shaikh’s expert
     8   witness(es). This issue was fully briefed for the Court in the recent cross-motions
     9   for summary judgment (see ECF No. 79, at n. 6) and Shaikh believes Plaintiffs may
    10   be filing a motion in limine regarding that evidence.
    11         Shaikh also believes there will be issues regarding authenticity of multiple
    12   documents in this matter. The parties will continue to meet and confer to determine
    13   for which proposed exhibits they can stipulate to admissibility, but Shaikh
    14   anticipates the authenticity of a number of documents will remain at issue at trial.
    15         Shaikh is not aware of any other evidentiary issues.
    16                                    IV.      LEGAL ISSUES
    17         Shaikh is not aware of any issues of law that may arise at trial, such as the
    18   proper interpretation of a governing statute.
    19                              V. BIFURCATION OF ISSUES
    20         Shaikh is not seeking bifurcation of any issues or claims at this time.
    21                                     VI.      JURY TRIAL
    22         This Court correctly stated that “the trial will be a bench trial.” Dkt. No. 052
    23   at 3:12. The parties have thus waived their right to a jury trial of any issues triable
    24   by a jury. See id.
    25                               VII.        ATTORNEYS’ FEES
    26         As discussed above, a request for attorneys’ fees will likely only arise after a
    27   determination of liability is made. For the reasons stated in response to Plaintiffs’
    28   RCRA claim, above, the evidence will show that Plaintiffs do not have a valid
                                                  -36-
                        SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 37 of 38 Page ID #:4645



     1   RCRA cause of action. For that reason, there is no statutory basis for an award of
     2   attorneys’ fees to Plaintiffs.
     3                           VIII.    ABANDONMENT OF ISSUES
     4         Shaikh has abandoned the following affirmative defenses:
     5      • First Affirmative Defense: Failure to state a claim upon which relief can be
     6         granted
     7      • Second Affirmative Defense: Third Party Defenses
     8      • Fifth Affirmative Defense: Conformance with Statutes, Regulations, and
     9         Industry Standards
    10      • Eighth Affirmative Defense: Case in Fact
    11      • Ninth Affirmative Defense: Proximate Cause of Harm
    12      • Eleventh Affirmative Defense: De Minimus Harm
    13      • Fourteenth Affirmative Defense: Costs Inconsistent with the National
    14         Contingency Plan
    15      • Fifteenth Affirmative Defense: Unnecessary Costs of Response
    16      • Sixteenth Affirmative Defense: Act of God
    17      • Eighteenth Affirmative Defense: Promissory Estoppel
    18      • Nineteenth Affirmative Defense: Equitable Estoppel
    19      • Twentieth Affirmative Defense: Statute of Limitations
    20      • Twenty-First Affirmative Defense: Waiver
    21      • Twenty-Second Affirmative Defense: Laches
    22      • Twenty-Third Affirmative Defense: Unclean Hands
    23      • Twenty-Fourth Affirmative Defense: Vagueness and Uncertainty
    24      • Twenty-Fifth Affirmative Defense: Lack of Capacity
    25      • Twenty-Sixth Affirmative Defense: Res Judicata
    26      • Twenty-Seventh Affirmative Defense: Insufficient Notice
    27      • Twenty-Eighth Affirmative Defense: Diligent Prosecution
    28      • Twenty-Ninth Affirmative Defense: Statutory Bar
                                              -37-
                         SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:19-cv-02123-DMG-AGR Document 83 Filed 04/13/21 Page 38 of 38 Page ID #:4646



     1     • Thirtieth Affirmative Defense: Lack of Subject Matter Jurisdiction
     2     • Thirty-First    Affirmative      Defense:   No   Imminent   and   Substantial
     3        Endangerment
     4     • Thirty-Second Affirmative Defense: Mootness
     5     • Thirty-Third Affirmative Defense: Primary Jurisdiction
     6     • Thirty-Fourth Affirmative Defense: Additional and Unstated Defenses
     7        Respectfully submitted,
     8        Dated: April 13, 2021             PALADIN LAW GROUP® LLP
     9                                  By:     /s/ Kirk M. Tracy
                                                Kirk M. Tracy
    10                                          Counsel for Defendant and         Counter-
    11                                          Claimant Hussain M. Shaikh
    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                -38-
                      SHAIKH’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
